Cook, J.,
delivered the opinion of the court.
Appellant filed a motion to retax the costs in this case, which motion was overruled. The proof adduced -in support of the motion discloses that several of the witnesses holding witness certificates did not make the affidavit prescribed by section 2200, Code of 1906.
It seems that the witnesses “proved their attendance” by merely stating to the clerk that they had attended court the number of days mentioned in their certificates, and that they had traveled the number of miles set out in their certificates in reaching the court from their homes. The witnesses were not sworn, and no affidavit was “taken and preserved by the clerk.” Section 2201, Code of 1906, provides: “A witness shall not be entitled to charge for his attendance in a civil case at any term of the court, unless he shall, during the term or within five days thereafter, prove his attendance and obtain a certificate in the manner directed. ’ ’
It seems clear that the trial court erred in refusing to retáx the costs and cancel the witness certificates held by the following witnesses: J. Walkins, nine dol*720lars; J. Ingram, nine dollars; D. D. Williams, eighteen dollars and twenty cents; J. 0. Walker, eight dollars and seventy cents; E. P. Woods, ten dollars and fifty cents; H. Williams, eleven dollars and thirty-five cents; West Keyton, five dollars and fifty cents; John Jones, five dollars and fifty cents; Hesley Brown, nine dollars and ninety cents; Dock Moore, nine dollars and forty cents;. Eva Moore, two dollars — and the cause will be reversed and remanded, with directions to the circuit court to re-tax the costs in accordance with this opinion.

Reversed and remanded..